DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 27, 2022 is being considered by the examiner.

Examiner has reviewed the specification and the claim invention of the present application. Examiner has completed the prior art reference search. However, Examiner has not discovered any prior art which fully teaches the pending claims, either singly or in an obvious combination. Accordingly, the Application is in condition for allowance.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The information disclosure statement (IDS) submitted on January 27, 2022 has been considered by the examiner. In view of International Search Report and Written Opinion, the closest reference discloses the subject matter that was disclosed by the same inventors. The effective filling date of the present application is August 22, 2020. However, the earliest date of the closest reference is July 21, 2020 “European Conference on Computer Vision” and the first online: December 04, 2020 (Neural Hair Rendering | SpringerLink). Thus, the closest reference should not be prior art to the claimed invention of the present application because the disclosures made 1 year or less before the effective filling date of the present application (See MPEP 2152. 05).

Examiner has completed the prior art reference search and discovered the closest prior art references: Li et al (US Patent Application Publication 2020/0175757 A1), Aksit et al (US Patent Application Publication 2019/0295272 A1), JIANG et al (US Patent Application Publication 2020/0401842 A1) and Yang et al (US Patent Application Publication 2022/0222897 A1).

Independent claims 1, 9 and 13 are directed to a method/a system for performing neural hair rendering. More specifically, claims 1 and 9 require “processing a three-dimensional (3D) model of fake hair and a first real hair image depicting a first person having a first head to generate a fake hair structure, the fake hair structure comprising the 3D model of fake hair oriented in accordance with an orientation of the first head of the first person; encoding, using a fake hair encoder neural subnetwork, the fake hair structure to generate a coded fake hair structure; processing, using a cross-domain structure embedding neural subnetwork, the coded fake hair structure to generate a fake and real hair structure; encoding, using an appearance encoder neural subnetwork, a second real hair image depicting a second person having a second head to generate an appearance map; and processing, using a real appearance renderer neural subnetwork, the appearance map and the fake and real hair structure to generate a synthesized real image”; claim 13 requires “processing, using at least one processor of a device, a three-dimensional (3D) model of fake hair and a real hair image depicting a person having a head to generate a fake hair structure, the fake hair structure comprising the 3D model of fake hair oriented in accordance with an orientation of the head of the person; processing the 3D model of fake hair and the real hair image depicting the person having the head to render a fake hair image, the fake hair image comprising an image of the person with the 3D model of fake hair rendered in accordance with the orientation of the head of the person; encoding, using a fake hair encoder neural subnetwork, the fake hair structure to generate coded fake hair structure; processing the real hair image to generate a real hair structure, the real hair structure comprising a 3D model of hair depicted on the head of the person; encoding, using a real hair encoder neural subnetwork, the real hair structure to generate coded real hair structure; processing, using a cross-domain structure embedding neural subnetwork, the coded fake hair structure and the coded real hair structure to generate fake and real hair structure; processing, using a fake appearance renderer neural subnetwork, the fake and real hair structure to generate a synthesized fake image; 63Docket No: 4218.A15US1 processing the synthesized fake image with the fake hair image to determine a fake reconstruction loss between the fake hair image and the synthesized fake image; and adjusting weights of the fake hair encoder neural subnetwork, the real hair encoder neural subnetwork, the cross-domain structure embedding neural subnetwork, and the fake appearance renderer neural subnetwork based on the determined fake reconstruction loss”.

The prior art reference Li et al discloses a method for single-view 3D hair modeling includes synthesizing, by the neural network processor, hair strands to generate a single-view 3D model of the single hairstyle based on the volumetric autoencoder, the embedding network, and the input image (Abstract). More specifically, as shown in FIG. 3 of Li, Li discloses an example pipeline using neural networks for single-view 3D hair modeling. Li discloses a dataset of more than 2,000 different 3D hairstyles and an input image; an embedding network is trained to predict the volumetric representation from an input image and then hair strands is synthesized based on the predicted volume and a face of the input image (Paragraph [0038]).

The prior art reference Aksit et al discloses techniques of synthesizing image content with hair features by using an image synthesis neural network (As shown in FIG. 1). More specifically, as shown a process of FIG. 2, Aksit discloses that the process accesses guidance data “an outline of a desired hair feature, or another form of data, which indicates an orientation” and an image appearance exemplar “input picture” (Paragraph [0035]); transforms the guidance data into input orientation map (Paragraph [0037]); matches an input orientation map to the most similar exemplar orientation map by comparing the input orientation map to one or more exemplar orientation maps stored in exemplar orientation map database (Paragraph [0039]); generates the desired hair feature by applying color information from the image appearance exemplar to orientation data (Paragraph [0042]) and outputs the synthesized image to a presentation device (Paragraph [0046]).

The prior art reference JIANG et al discloses techniques of providing a human hairstyle generation method based on multi-feature retrieval and deformation by using neural network. More specifically, JIANG discloses hair styles are rendered in the 3D hair style database and mask maps corresponding to hairs (Paragraph [0047]). The method acquires a hair style mask by separating a hairstyle of a single picture; identify the feature points of the human face of the input picture, and matching these feature points with the feature points of the standard human face of the hair style database; acquires aligned hair region by aligning the human face of the input picture with the standard face; acquire the similarity of the shape region by calculating corresponding Minkowski distances between an aligned hair style mask and all frontal hair styles in the hair style database to generate a human hairstyle (Paragraphs [0010]-[0017]).

The prior art reference Yang et al discloses techniques of providing a solution for portrait editing and synthesis using neural network technologies. More specifically, as shown in FIG. 2 of Yang, the input image depicting a person with a hair region; the remaining head region including a hair region is generated based on the input image and the 3D face model (Paragraphs [0036]-[0037]);  a 3D head model representing the head of the user is generated (Paragraph [0030]). Based on the received editing command, a head feature of the user and the 3D head model are changed corresponding to the changed head feature of the user in a second image. Then the synthesized image is generated (Paragraph [0050])   

However, the closest prior art references fail to show the obviousness of the claims as a whole. None of the prior art cited alone or in combination provides the motivation to teach the above limitations recited in claims 1, 9 and 13. Accordingly, claims 1, 9 and 13 are allowed.

Dependent claims 2-8 depend from independent claim 1, dependent claims 10-12 depend from independent claim 9, dependent claims 14-20 depend from independent claim 13. They are allowed at least due to their respective dependencies from an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xilin Guo whose telephone number is (571)272-5786. The examiner can normally be reached Monday - Friday 9:00 AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XILIN GUO/Primary Examiner, Art Unit 2616